t c memo united_states tax_court linda a bruen petitioner and michael f bruen intervenor v commissioner of internal revenue respondent docket no filed date p was married to i in and but she originally filed her tax returns for those years using the status of married_filing_separately and she paid her separate liabilities p and i divorced in and p was ordered pursuant to a divorce decree to file amended tax returns for those years with i using the status of married_filing_jointly the divorce decree provided that p and i would each be liable for half of their federal_income_tax but it was silent as to the tax_liability the amended joint tax returns for and showed a balance of tax due that was attributable solely to i’s income p requested equitable relief from the irs under sec_6015 for both the and tax_liabilities but the irs denied p’s request held p is entitled to equitable relief under sec_6015 with respect to half of the and liabilities rocco c senese for petitioner michael f bruen pro_se molly h donohue for respondent memorandum findings_of_fact and opinion gustafson judge this case arises from petitioner linda a bruen’s request for innocent spouse relief from joint liability under sec_6015 f for the following amounts of federal_income_tax reported on joint returns for and tax_year liability dollar_figure big_number the internal_revenue_service irs denied ms bruen’s request for relief for the principal reason that it concluded she had knowledge or reason to know that her former husband michael f bruen would not pay the joint federal_income_tax liabilities for and in response ms bruen timely filed a petition with the court the issue for decision is whether ms bruen is entitled to equitable relief under sec_6015 we find that ms bruen did not have knowledge or reason to know that mr bruen would fail to pay his half of the and tax 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c as amended and all citations of rules refer to the tax_court rules_of_practice and procedure liabilities we therefore find that ms bruen is entitled to relief under sec_6015 with respect to that portion of the liabilities findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts filed date and the attached exhibits are incorporated herein by this reference trial of this case was held in boston massachusetts on date ms bruen and mr bruen testified respondent called no witnesses at the time the petition was filed ms bruen resided in massachusetts mr bruen intervened in this action pursuant to rule b at the time mr bruen filed his notice of intervention he resided in massachusetts the bruen family and their finances ms bruen and mr bruen married in and lived together in their house in reading massachusetts they have two daughters one born in and the other born in ms bruen is a high school graduate for the first years of her marriage she worked as an accounting clerk and trust bookkeeper for various law firms after having two children ms bruen became a homemaker during and ms bruen invested in the stock market and operated a craft business from her home mr bruen is a college graduate during most of the marriage mr bruen worked for various telecommunications companies including avaya inc however mr bruen was unemployed in in mr bruen’s income arose in large part from i unemployment insurance ii distributions from his individual_retirement_account ira and iii payments from the avaya inc pension_plan for salaried employees pension_plan in mr bruen ran his own communication systems installation business and his income arose in large part from i profit from that business ii distributions from his ira and ii payments from his pension_plan mr bruen also worked part time as a soccer referee in and the bruens’ expenditures ms bruen and mr bruen had a joint checking account at reading cooperative_bank during their marriage and the pendency of their divorce the bruens both deposited some of their income into this account which ms bruen used to pay the household 2during the tax years at issue mr bruen had a so-called traditional_ira under sec_408 in general contributions to a traditional_ira are deductible when made but distributions from it are subject_to tax see sec_408 69_tc_750 affd 592_f2d_677 2d cir in addition so-called early distributions from a traditional_ira which are made before the date on which the taxpayer reaches the age of are generally subject_to a 10-percent additional tax under sec_72 the bruens’ joint form sec_1040 u s individual_income_tax_return for and properly reflect that the distributions from mr bruen’s traditional_ira not only were taxable but also were subject_to the 10-percent additional tax under sec_72 bills during and the bruens’ older daughter was attending college the bruens had saved for their daughters’ college expenses by setting up a uniform trust for minors account utma for each daughter under ms bruen’s name during and the utma for the bruens’ older daughter held more than dollar_figure however ms bruen refused to pay her daughter’s tuition and expenses with funds from the utma because she believed mr bruen had sufficient funds in his personal accounts which should’ve covered it mr bruen ultimately paid those expenses with distributions from his ira and a loan from slm corporation which is commonly known as sallie mae the only other major expenditures by either of the bruens during the pendency of their divorce were the purchases of two new vehicles ms bruen sold her volvo for dollar_figure and purchased a mercedes-benz sport_utility_vehicle for dollar_figure in date mr bruen traded in his toyota camry for dollar_figure and purchased a honda pilot for dollar_figure in the bruens’ separate form sec_1040 before the tax years at issue ms bruen had been the principal tax_return_preparer for the family and each year she prepared and filed a form_1040 u s individual_income_tax_return for both herself and mr bruen using the status of married_filing_jointly ms bruen paid the balance of tax due that was shown on those form sec_1040 with funds from the joint checking account however in date ms bruen ended her practice of filing a joint form_1040 with her husband and instead filed a form_1040 using the status of married_filing_separately on that form_1040 she reported adjusted_gross_income of dollar_figure and no balance due on date the date on which a form_1040 was due from both of the bruens ms bruen notified mr bruen that--contrary to her prior practice--she was not preparing or signing a joint form_1040 with him in ms bruen likewise filed a form_1040 for using the status of married_filing_separately on that separate_return she reported adjusted_gross_income of dollar_figure and a balance due of dollar_figure ms bruen paid the balance due that was shown on that form_1040 on date mr bruen filed his own form_1040 for using the status of married_filing_separately on hi sec_2002 return he reported adjusted_gross_income of dollar_figure and a balance due of dollar_figure on date mr bruen filed a form_1040 for again using the status of married_filing_separately on his return he reported adjusted_gross_income of dollar_figure and a balance due of dollar_figure mr bruen never paid the balance due that was shown on either of those returns the bruens’ divorce the bruens’ marriage began to deteriorate in and and ms bruen eventually filed for divorce in the probate and family court of massachusetts on date the divorce which was finalized in date was contentious and extremely difficult for the bruens however the family court declined to remove mr bruen from the family home on the date of the divorce instead the bruens continued to live in the same house until date when the family court issued a restraining order against mr bruen and he was ordered to leave ms bruen and mr bruen each alleged on their forms request for innocent spouse relief and questionnaire for requesting spouse and otherwise domestic abuse by the other spouse but neither of these allegations was corroborated with other evidence moreover in spite of these allegations the family court allowed ms bruen and mr bruen to live in the same house with their children for months after their divorce we do not find that any abuse has been substantiated date family court judgment on date the family court entered an amended judgment following divorce nisi in the bruens’ divorce case which purported to resolve all other issues outstanding with respect to their divorce the judgment granted ms bruen physical custody of the younger daughter3 and granted mr bruen visitation rights ms bruen was ordered to add mr bruen’s name to the utmas for the benefit of their daughters so that both of their signatures were required to withdraw funds from those accounts in addition the judgment ordered the bruens to use the utmas solely for the children’s education their education costs and their room and board costs while at college the judgment also divided the bruens’ assets taking into consideration their debts and other liabilities including federal_income_tax liabilities with some exceptions the marital assets were divided between the bruens as follows percent of the marital assets were awarded to ms bruen and percent were awarded to mr bruen ms bruen was also given the option to buy out mr bruen’ sec_47 percent interest in the family home which she exercised in in that year she paid 3on the date that the judgment was entered the younger daughter was years old ie a minor the older daughter was years old ie she had reached the age of majority and there was therefore no need for the family court to rule on custody as to her 4the date judgment provided except for the avaya pension_plan the parties sic assets will be divided as follows to ms bruen and to mr bruen a prior judgment of the family court ordered the bruens to split mr bruen’s payments from his pension_plan mr bruen a net amount of dollar_figure for his interest in the house5 and to settle their other obligations under the judgment as is stated above mr and ms bruen had each already filed separate returns however the date judgment ordered ms bruen and mr bruen to prepare and file amended federal and state tax returns for and using the status of married_filing_jointly the judgment also ordered that ms bruen and mr bruen would be equally liable for th e tax_liability interest and penalties for the reason that the parties are now divorced and much of the income they have received and lived on has not been subject_to_withholding taxes however the judgment made no explicit provision as to the tax_liability 5ms bruen paid mr bruen dollar_figure of the dollar_figure to buy out his interest in the house the judgment provided that t he parties have stipulated that the current value of the real_estate at reading massachusetts is seven hundred sixty thousand dollar_figure dollars and that there is an outstanding mortgage of approximately sixty nine thousand dollar_figure dollars using these stipulated numbers the bruens’ family home had a net value of dollar_figure and mr bruen’ sec_47 5-percent share of that net value was dollar_figure 6the judgment required ms bruen to pay mr bruen a total of dollar_figure from her three iras and her individually held stocks on the other hand the judgment required mr bruen to pay to ms bruen a total of dollar_figure which consisted of dollar_figure to compensate her for attorney’s fees in the divorce case plus dollar_figure that was due under a contempt order the family court had previously entered on date the net payment did not account for continuing payments from mr bruen to ms bruen under the pension_plan or for alimony and child_support joint form sec_1040 the bruens employed theresa sabelli a certified_public_accountant with sabelli co p c to prepare their joint form sec_1040 and form sec_1040x amended u s individual_income_tax_return for and in accordance with the family court’s date judgment on date ms bruen signed those joint form sec_1040 and sec_1040x on both of the form sec_1040x ms bruen wrote under protest pursuant to amended judgement sic following divorce nisi above her signature ms bruen’s statement that the form sec_1040x were signed under protest was meant to register her disagreement with being forced to pay any of the joint tax_liabilities not to nullify her signature or disavow an intention to file a joint_return on date mr bruen signed the joint form sec_1040 and sec_1040x on date the irs received the form sec_1040 and sec_1040x the form sec_1040 and sec_1040x showed balances due of dollar_figure for and dollar_figure for these balances due resulted entirely from the inclusion of mr bruen’s income the irs assessed the tax_liability on date and the tax_liability on date presumably the family court ordered the joint filings in order to reduce the bruens’ aggregate tax_liability and maximize the money available to both spouses the joint filing did have that effect the originally reported separate tax_liabilities for and had totaled dollar_figure before payments but the joint tax_liabilities totaled only dollar_figure before payments for a savings of dollar_figure mr bruen’s request for innocent spouse relief on date mr bruen filed a form_8857 to request separation of liabilities and equitable relief with respect to his joint federal_income_tax liabilities for and in his request mr bruen cited the family court’s date judgment--which ordered the bruens to file joint form sec_1040 and split the tax_liability 50-50--and he stated that ms bruen was failing to comply with that judgment the irs denied his claim for relief mr bruen did not appeal this determination and his request is not at issue in this case ms bruen’s request for innocent spouse relief on date ms bruen filed a form_8857 to request equitable relief with respect to her joint federal_income_tax liabilities for and after receiving information from both mr bruen and ms bruen an irs financial specialist rendered a preliminary determination to deny her request for innocent spouse relief but stated that the irs would reconsider that determination if ms bruen were to submit additional information on form within days on date ms bruen submitted that information on form and appealed the preliminary determination by filing a form statement of disagreement after both mr bruen and ms bruen gave additional information to the irs by telephone an irs financial technician made a second preliminary determination on date to deny ms bruen’s request for relief under sec_6015 in her amended workpaper dated date the technician evaluated ms bruen’s request for innocent spouse relief under revproc_2003_61 2003_2_cb_296 in that workpaper the technician concluded that ms bruen met the threshold requirements to submit a request for innocent spouse relief under revproc_2003_61 sec_4 c b pincite however the technician concluded that ms bruen failed to qualify for relief under revproc_2003_61 sec_4 c b pincite because she had knowledge or reason to know that her joint federal_income_tax liabilities for and would not be paid the technician also concluded that ms bruen failed to qualify for relief under revproc_2003_61 sec_4 c b pincite because i there was no marital abuse ii neither spouse had poor mental or physical health iii both spouses were equally liable for the liability under the family court’s date judgment and iv ms bruen had knowledge or reason to know the and tax 7since this was the first time that the technician substantively evaluated ms bruen’s request for relief she issued ms bruen a preliminary determination before issuing a final_determination liabilities would not be paid on date the irs issued a final_determination to deny ms bruen’s request in response ms bruen timely filed a petition with the court respondent concedes that ms bruen is currently unemployed and is struggling financially in part because one of ms bruen’s daughters has cancer i standard and scope of review opinion the tax_court has held that for determining whether a taxpayer is entitled to equitable relief under sec_6015 we conduct a trial de novo in which we may consider evidence introduced at trial which was not included in the administrative record 130_tc_115 and we do not review for abuse_of_discretion but instead employ a de novo standard of review porter v commissioner t c __ respondent contends to the contrary that when the court reviews a denial of relief under sec_6015 it must apply an abuse-of-discretion standard of review and must limit the scope of its review to the administrative record we have held otherwise in the two porter opinions cited above and we do not repeat in this opinion the reasons for those holdings an appeal in this case would lie to the u s court_of_appeals for the first circuit that court held in 469_f3d_27 1st cir affg 125_tc_301 that a record rule applies to limit the tax court’s scope of review to the administrative record in a collection_due_process cdp proceeding under sec_6320 and sec_6330 assuming arguendo the court of appeals’ application of a record rule in the cdp context the cdp provisions of sec_6320 and sec_6330 are different from the innocent spouse provisions of sec_6015 and those differences include the following the cdp petitioner’s agency-level remedies are described at some length in sec_6330 b and c and sec_6330 provides that the cdp petitioner must first exhaust all administrative remedies before coming to court but sec_6015 makes no explicit provision of agency-level remedies for innocent spouse relief and says nothing about exhausting them the agency’s cdp action is repeatedly characterized in sec_6330 as a hearing but there is no agency hearing explicitly provided for the innocent spouse in sec_6015 the taxpayer’s cdp submission to the tax_court under 8this court held to the contrary in 123_tc_85 revd 439_f3d_455 8th cir and in cdp cases we generally do not follow the record rule however in cases appealable to courts of appeals that follow the record rule we do follow those precedents pursuant to our golsen_rule see 54_tc_742 affd 445_f2d_985 10th cir 9see 130_tc_115 thornton j concurring 124_tc_220 there is in sec_6015 no analog to sec_6330 granting the court jurisdiction after a hearing at the commissioner’s appeals_office sec_6330 is called an appeal and is not referred to as a petition anywhere in the statute while sec_6015 provides that the innocent spouse files a petition that is nowhere called an appeal the tax_court determine s innocent spouse relief sec_6015 but simply has jurisdiction over the agency’s cdp determination sec_6330dollar_figure all these differences in statutory vocabulary suggest that even if a cdp case under sec_6320 and sec_6330 is held to be governed by a record rule as the court_of_appeals for the first circuit holds the same rule is not warranted for an innocent spouse case under sec_6015 we therefore follow our porter decisions and apply a de novo standard of review and scope of review in deciding this case under sec_6015 ii joint_and_several_liability and sec_6015 relief sec_6013 provides that if a joint_return is filed the tax is computed on the taxpayers’ aggregate income and liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs c f_r that is each spouse is responsible for the entire joint tax_liability however sec_6015 provides as follows 10see porter v commissioner supra pincite id pincite thornton j concurring sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability thus a taxpayer may be relieved from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof see rule a 119_tc_306 affd 101_fedappx_34 6th cir in accord with the statutory provision that sec_6015 relief is to be granted u nder procedures prescribed by the secretary the commissioner has issued revenue procedures to guide irs employees in determining whether a requesting spouse is entitled to relief from joint_and_several_liability see revproc_2003_61 supra modifying and superseding revproc_2000_15 2000_1_cb_447 revproc_2003_61 supra lists the factors that irs employees should consider and the court consults those same factors when reviewing the irs’s denial of relief see 120_tc_137 a threshold eligibility revproc_2003_61 sec dollar_figure revproc_2003_61 sets out in sec_4 seven threshold conditions that all requesting spouses must meet in order for the irs to grant relief pursuant to sec_6015dollar_figure respondent concedes that ms bruen fulfills those conditions b circumstances ordinarily allowing relief revproc_2003_61 sec dollar_figure three conditions for a requesting spouse who satisfies the threshold conditions of revproc_2003_61 sec_4 section dollar_figure sets out the circumstances in which the irs will ordinarily grant relief under sec_6015 for an underpayment of a properly reported liability to qualify for relief under sec_4 the requesting spouse must satisfy three conditions she must i be no longer married to be legally 11see revproc_2003_61 sec_4 - 2003_2_cb_296 all requesting spouses must meet seven threshold conditions i the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief ii relief is not available to the requesting spouse under sec_6015 or c iii the requesting spouse applies for relief no later than years after the date of the service’s first collection activity after date with respect to the requesting spouse iv no assets were transferred between the spouses as part of a fraudulent scheme by the spouses v the nonrequesting spouse did not transfer disqualified assets to the requesting spouse vi the requesting spouse did not file or fail to file the return with fraudulent intent and vii absent enumerated exceptions the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return as to requirement iii above we have held that the two-year_rule is invalid see lantz v commissioner t c __ separated from or have not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the request for relief ii have had no knowledge or reason to know when the return was signed that the nonrequesting spouse would not pay the tax_liability and iii suffer economic hardship if relief is not granted respondent concedes that ms bruen satisfies the first and third of these requirements however respondent contends that ms bruen fails to satisfy the second requirement because she knew or had reason to know that mr bruen would not pay their joint federal_income_tax liabilities for and to satisfy the second requirement the requesting spouse must establish that i when the requesting spouse signed the return the requesting spouse had no knowledge or reason to know that the tax reported on the return would not be paid and ii it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the tax shown due morello v commissioner tcmemo_2004_181 ogonoski v commissioner tcmemo_2004_52 collier v commissioner tcmemo_2002_144 ms bruen’s knowledge or reason to know respondent contends that ms bruen is not entitled to innocent spouse relief with respect to any portion of her joint federal_income_tax liabilities for and because the family court had ordered her to pay half of the tax_liability and she therefore knew or had reason to know that mr bruen would not pay that half however sec_6015 allows relief for any unpaid tax or any deficiency or any portion of either emphasis added and revproc_2003_61 sec_4 implements this allowance of partial relief therefore to address respondent’s contention we consider below the distinct portions of the liability first we agree that ms bruen is not entitled to innocent spouse relief as to the portion of the tax_liabilities that the family court had ordered her to pay second we find that she is entitled to relief for the portion that the family court ordered mr bruen to pay third we find that although the family court made no explicit order as to the tax_liability as it had for the spouses do share that tax_liability equally and ms bruen is therefore entitled to be relieved from half of that liability a mr bruen’s portion the family court explicitly ordered mr bruen to bear a portion of the tax_liability and it ordered ms bruen to pay him funds from which he could easily have done so ms bruen paid mr bruen a net amount of dollar_figure in the course of dividing their assets--over six times the dollar_figure sum of the and tax_liabilities and over a dozen times mr bruen’s half of that sum there is no dispute that mr bruen had the means to pay his half of the and tax_liabilities and it was reasonable for ms bruen to believe that he would pay his half of those tax_liabilities however low an opinion she held of mr bruen’s rectitude and sense of responsibility she was not required to assume that he would defy a court order when he had stated no intention to do so and he had the means to comply with it--means that she herself placed into his hands ms bruen has proved that she did not know or have reason to know that mr bruen’s portion would not be paid we therefore hold that ms bruen is entitled to relief under revproc_2003_61 sec_4 with respect to mr bruen’s portion of the tax_liabilities b ms bruen’s portion however it is just as clear that after the entry of that family court order ms bruen had no reason to suppose that mr bruen would pay the portion that the court had instead ordered her to pay when ms bruen signed the joint form sec_1040 and sec_1040x for and on date she did so--though under protest --in order to comply with the family court’s date judgment that explicitly made her liable for half of the tax_liability ms bruen does not allege nor does the record show that she misunderstood the judgment at the time she signed the joint form sec_1040 and sec_1040x ms bruen has a high school education worked as an accounting clerk and trust bookkeeper for various law firms for the first years of her marriage was a savvy investor who made tens of thousands of dollars in the stock market and ran a small_business from her home moreover ms bruen was the principal tax_return_preparer for her family and was responsible for preparing and filing their tax returns and paying their taxes for almost years we find that ms bruen is intelligent and resourceful and that she is reasonably sophisticated in tax and financial matters she knew that signing the joint_return made her liable--and indeed that is why she resisted signing it in the middle of contentious divorce proceedings it was not reasonable for ms bruen to suppose that mr bruen would gratuitously pay a liability that the court had assigned to her see morello v commissioner supra she knew or had reason to know that mr bruen would not do so and she is not entitled to relief under revproc_2003_61 sec_4 as to the portion that the family court ordered her to pay c the tax_liability the foregoing analysis applies easily to the liability when the family court ordered the bruens to prepare and file amended federal and state tax returns for and using the status of married_filing_jointly it also ordered that each of the bruens would be equally liable for th e tax_liability interest and penalties emphasis added in so saying the family court was silent as to the payment of the tax_liability so we address that liability separately respondent’s contention is that the family court failed to address the payment of the tax_liability because it mistakenly assumed that liability had already been paid we agree the family court’s date judgment purported to resolve all other issues outstanding with respect to the bruens’ divorce if the family court had been aware of any pending questions as to the tax_liability it would have addressed them in its date judgment the family court ordered the bruens to file joint returns for both years obviously intending to require ms bruen and mr bruen to bear that liability jointly the proportions that the family court would have intended the respective spouses to pay for is clear from what it did order for the unpaid liability that the family court did explicitly address the tax_liability it ordered each spouse to pay half the court so ordered for a reason that applied to just as well as it applied to 2003--ie for the reason that the parties are now divorced and much of the income they have received and lived on has not been subject_to_withholding taxes that is in the tax years at issue both spouses had lived on and benefited from mr bruen’s income which had been used in part to pay their older daughter’s college tuition and expenses as well as their household bills there is no evidence that ms bruen expected the family court or mr bruen to treat the tax_liability differently from the tax_liability the family court divided the bruens’ assets roughly in half ie a percentage split and divided the named liabilities roughly in half there is no indication that the court intended to assign percent of the tax_liability to be paid_by mr bruen after requiring a joint_return instead the general tenor of the judgment called for a split therefore we find that ms bruen believed-- and that it was reasonable for her to believe--that mr bruen would pay half of the tax_liability however it would not have been reasonable for her to believe--and we find that she did not believe--that he would pay any more than half of that liability we therefore find for as we did for ms bruen reasonably anticipated that mr bruen would pay half--but only half--of the liability she did not know or have reason to know when she signed their joint form sec_1040 and sec_1040x that mr bruen would refuse altogether to pay any of the tax_liability but she did know or she had reason to know that mr bruen would not pay her half she is therefore entitled to relief under revproc_2003_61 sec_4 for half of the and tax_liabilities but only half c alternative facts-and-circumstances test revproc_2003_61 sec dollar_figure where the requesting spouse satisfies the threshold conditions of revproc_2003_61 sec_4 but fails to qualify for relief under sec_4 she may nevertheless obtain relief under the facts_and_circumstances_test of sec_4 we have found that ms bruen qualified under section dollar_figure for relief from only half of the liability for each year in issue we therefore look to the facts-and-circumstances test of section dollar_figure to determine whether ms bruen is entitled to relief from the remainder--ie the other half of the and tax_liabilities the irs considers a nonexclusive list of factors to determine whether taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable i whether the requesting spouse is separated or divorced from the nonrequesting spouse ii whether the requesting spouse would suffer economic hardship if not granted relief iii whether the requesting spouse knew or had reason to know that the other spouse would not pay the liability iv whether the nonrequesting spouse has a legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or agreement v whether the requesting spouse received a significant benefit from the item giving rise to the deficiency and vi whether the requesting spouse has made a good_faith effort to comply with the tax laws for the taxable years following the taxable_year to which the request for such relief relates id sec_4 a c b pincite other factors that may be considered are i whether the nonrequesting spouse abused the requesting spouse and ii whether the requesting spouse was in poor mental or physical health at the time he or she signed the tax_return or at the time he or she requested relief id sec_4 b c b pincite we consider all relevant facts and circumstances in determining whether the taxpayer is entitled to innocent spouse relief porter v commissioner t c at __ slip op pincite- lantz v commissioner t c __ no single factor is determinative and all factors are to be considered and weighted appropriately haigh v commissioner tcmemo_2009_140 factors a marital status ms bruen was divorced from mr bruen when she filed her request for innocent spouse relief this factor weighs in favor of relief see mcknight v commissioner tcmemo_2006_155 b economic hardship generally economic hardship exists if collection of the tax_liability will cause the taxpayer to be unable to pay reasonable basic living_expenses butner v commissioner tcmemo_2007_136 respondent concedes that ms bruen is unemployed and struggling financially and this factor weighs in favor of relief c knowledge or reason to know as is discussed supra in part ii b ms bruen has failed to establish that she did not know or have reason to know when she signed the form sec_1040 and sec_1040x that mr bruen would not pay more than half of the tax_liabilities rather she knew he would not this factor weighs heavily against granting relief as to more than half of the tax_liabilities see beatty v commissioner tcmemo_2007_167 d nonrequesting spouse’s legal_obligation the family court’s date judgment ordered ms bruen-- not mr bruen--to pay her half of the tax_liabilities the judgment is explicit as to and ms bruen has presented no evidence that she mr bruen or the family court expected the tax_liability to be treated any differently it was the particular role and jurisdiction of the family court to consider the bruens’ assets and liabilities to assess the respective responsibilities and culpabilities of the divorcing spouses and to allocate assets and liabilities in accordance with their needs and the equities of their situation we are not bound by collateral_estoppel or otherwise to the determinations of the state family court and that court does not have the power to adjust the parties’ federal tax_liabilities however in determining what is equitable under sec_6015 for relief of a joint tax_liability it is sensible in this instance that we assign considerable weight to the judgment of the court that had plenary responsibility for allocating their debts and held--in all the instances that were presented to it-- that ms bruen should pay half the liability this factor weighs heavily against granting ms bruen relief as to more than half of the tax_liabilities e significant benefit while ms bruen did share in the benefit of mr bruen’s income in and there is nothing in the record that indicates ms bruen received any significant or extraordinary benefit from her and mr bruen’s unpaid tax_liabilities therefore this factor weighs moderately in favor of relief see magee v commissioner tcmemo_2005_263 f compliance with federal tax laws respondent has not alleged nor does the record show that ms bruen has failed to comply with the federal_income_tax laws in succeeding years this factor weighs in favor of relief see fox v commissioner tcmemo_2006_22 g abuse as discussed above ms bruen alleged on her forms and that she had been a victim of domestic abuse however we find that she did not substantiate those allegations ms bruen relied solely on her own testimony and did not corroborate it with any other evidence moreover in spite of these allegations the family court allowed ms bruen and mr bruen to live together with their children for months after their divorce therefore this factor is neutral see magee v commissioner supra h mental or physical health ms bruen has not alleged nor does the record show that her mental or physical health was poor at the relevant times therefore this factor is neutral see id weighing the factors as to ms bruen’s request for equitable relief beyond what the court allows in part ii b four factors weigh in favor of relief two factors weigh against relief and two factors are neutral however we find that the two factors that weigh against relief both weigh very heavily and are decisive mr and ms bruen were each under explicit court order to pay half the joint federal_income_tax liability for and ms bruen must have known that mr bruen would not pay more than half for either or the family court’s general determination that each spouse ought to pay half of the family’s liabilities is important in our conclusion that ms bruen should be excused from half the liability in both years but that same determination yields the conclusion that she should not be excused from any more than half on the basis of all of the relevant facts and circumstances we conclude that it is not inequitable to hold ms bruen liable for half of the tax_liabilities we therefore hold that ms bruen is entitled to innocent spouse relief under sec_6015 with respect to half--but only half--of the joint federal_income_tax liabilities for and to reflect the foregoing an appropriate decision will be entered
